are not convinced that the district court abused its discretion in ordering
                •   the sentence to run consecutively with his sentence in another case
                    considering the nature of the offenses in each case and his prior criminal
                    history. We decline Karnes's request to adopt a rule requiring the district
                    court to impose concurrent sentences when sentencing a defendant on
                    separate crimes during the same sentencing hearing, or alternatively, a
                    rule requiring the court to articulate the rationale for imposing a
                    consecutive sentence, see Campbell v. Eighth Judicial Dist. Court, 114
                    Nev. 410, 414, 957 P.2d 1141, 1143 (1998). Therefore, we
                                  ORDER the judgment of conviction AFFIRMED.



                                                     Pielebt Cui
                                            Pickering



                    Parraguirre                               Saitta



                    cc: Hon. Jerome Polaha, District Judge
                         David Kalo Neidert
                         Attorney General/Carson City
                         Washoe County District Attorney
                         Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         2
(0) I947A